Inapplicability of the Federal Vacancies Reform Act’s
Reporting Requirements When PAS Officers Serve Under
Statutory Holdover Provisions
There is no “ vacancy” within the meaning of the Federal Vacancies Reform Act of 1998 when a
presidentially appointed, Senate-confirmed officer continues to hold a position under a statutory
holdover provision. Therefore, the holdover service is not reportable under the Act.
July 30, 1999
M e m o r a n d u m O p in io n f o r t h e G e n e r a l C o u n s e l
O f f ic e o f M a n a g e m e n t a n d B u d g e t

We recently received two inquires that raised the question whether service of
a presidentially appointed, Senate-confirmed (“ PAS” ) officer under a statutory
holdover provision is reportable as a vacancy under the Federal Vacancies Reform
Act of 1998 ( “ Vacancies Reform Act” or “ Act” ). As discussed below, we have
concluded that holdover service is not a vacancy for purposes of the Act and
therefore is not reportable. We wanted to inform you of our conclusion to facilitate
a uniform approach among the executive agencies on the reporting of this informa­
tion. Because the Act is somewhat confusing on the point, however, we also would
strongly urge (and the White House Counsel’s Office concurs) that you notify
the General Accounting Office that the Administration is not reporting holdover
positions as vacancies.
Statutory holdover provisions provide for an officer appointed for a term of
years to continue to serve in the office at the expiration of the term for which
he or she was appointed. In some cases that period is open-ended — statutorily
defined as continuing until a successor is appointed. In other cases, the period
continues until either a successor is appointed or a specific period of time has
expired. In either case, the PAS officer’s term in the office continues until the
expiration o f the statutorily defined holdover period.
As a matter of constitutional law, the executive branch consistently has taken
the position that there is a vacancy for purposes of the Recess Appointments
Clause when an appointment for a term of years expires and the officer continues
serving under a holdover provision.1 There is, however, no necessary correspond­
ence between the meaning of a “ vacancy” for purposes of the Recess Appoint­
1 Judicial decisions on the issue have been mixed. Compare Staebler v Carter, 464 F. Supp. 585, 588-601 (D.D C.
1979) (holding that a Federal Election Commission ( “ FEC” ) office was vacant for Recess Appointments Clause
purposes when the incumbent continued to exercise authority pursuant to a holdover provision that provided that
“ [a] m em ber o f the [FEC] may serve on the Commission after the expiration of his term until his successor has
taken office” ) with M ackie v. Clinton, 827 F. Supp. 56, 58 (D.D.C. 1993) (whether a vacancy exists for Recess
Appointments Clause purposes depends on th e wording and structure of the particular holdover provision, deciding
that the Postal Service holdover provision did not create a vacancy), vacated as moot. No 93-5287, 93-5289, 1994
W L 163761 (D C . C ir Mar. 9, 1994)

178

Applicability o f the Federal Vacancies Reform A c t’s Reporting Requirements to Statutory Holdovers

ments Clause and the meaning of a “ vacancy” as used in a statute, such as the
Vacancies Reform Act.
Under the Vacancies Reform Act, a “ vacancy” occurs when a PAS officer
“ dies, resigns, or is otherwise unable to perform the functions and duties of the
office.” 5 U.S.C. § 3345(a) (Supp. IV 1998). This is a narrower idea of a vacancy
than is applicable in the context of the Recess Appointments Clause. It is, as
well, a definition that is not, by its terms, applicable to an officer serving under
a statutory holdover provision. Under a holdover provision, the Senate-confirmed
officer continues to serve in the office and therefore has not died, resigned, or
become unable to perform the functions and duties of the office.
In addition, the Vacancies Reform Act provides, in a separate section specifi­
cally addressing service under a holdover provision, that the Act is not intended
to affect the service of a PAS officer under such a provision:
Sections 3345 through 3349a shall not be construed to affect any
statute that authorizes a person to continue to serve in any office —
(1) after the expiration of the term for which such person
is appointed; and
(2) until a successor is appointed or a specified period of
time has expired.
5 U.S.C. § 3349b (Supp. IV 1998). As a result, we believe that there is no vacancy
to be reported under the Act when a PAS officer continues service under a hold­
over provision.
Although we believe that this is the proper understanding of the Act,
§ 3345(c)(2) makes what would otherwise be a clear result somewhat less clear.
Section 3345(c)(2) provides that “ [f]or purposes of this section and sections 3346,
3347, 3348, 3349, 3349a, and 3349d, the expiration of a term of office is an
inability to perform the functions and duties of such office.” Viewed in isolation,
this provision could be interpreted to extend the definition of a vacancy to cover
service under a holdover provision. Section 3345(c)(2), however, must be inter­
preted in light of the purpose of § 3345(c) as a whole, and, as so interpreted,
it does not alter the conclusion provided by examining the other provisions of
the Act.2
Section 3345(c) was added as a late amendment to the Act for the purpose
of creating an additional class of acting officers for a specific, narrow situation:
officers holding fixed terms with no holdover provision who are renominated to

2 The other pari o f section 3345(c) is subsection (c)(1), which provides.
Notwithstanding subsection (a)(1), the President (and only the President) may direct an officer who is
nominated by the President for reappointment for an additional term to the same office in an Executive
department without a break in service, to continue to serve in that office subject to the time limitations
in section 3346, until such time as the Senate has acted to confirm or reject the nomination, notwithstanding
adjournment sine die.

179

Opinions o f the Office o f Legal Counsel in Volume 23

the office. See 144 Cong. Rec. S12,823 (daily ed. Oct. 21, 1998) (statement of
Sen. Thompson) (“ New § 3345(c) was added to address the special case of an
executive department (not executive agency) officer who serves not at the pleasure
of the President, but under a fixed term, and without a holdover provision that
governs acting service in that office following expiration of the fixed term.”
(emphasis added)). Section 3345(c) was not intended to, and does not, supplant
or alter the specific statement in § 3349b that the Act does not affect service under
a statutory holdover provision.3
For these reasons, we believe that when an officer serves under a holdover
provision, there is no reportable vacancy under the Act.
BETH NOLAN
Deputy Assistant Attorney General
Office o f Legal Counsel

3 Section 3345(c) refers to “ the expiration o f a term o f office," and § 3349b refers to “ the expiration o f the
term for which such person is appointed.” T h e different phrases convey different meanings. As we discussed above,
§ 3345(c)(2) was meant to apply to situations in which there is no holdover provision and was not intended to
supplant or alter the clear statement in § 3349b that the Act does not affect service under a holdover provision.
But to the extent § 3345(c)(2) encompasses positions with holdover provisions, its reference to a term of office
would sensibly include the full period of service in the office, including the holdover period Section 3349b, on
the other hand, refers to ‘‘the expiration o f the term fo r which such person is appointed" (emphasis added) when
it unquestionably intends to exclude the holdover period. This is the term o f years designated as the term of appoint­
ment in the statute governing appointment to the position See, e.g., 28 U.S C. §541 (b) (1994) (‘‘Each United States
attorney shall be appointed for a term o f fo u r years On the expiration of his term, a United States attorney shall
continue to perform the duties o f his office until his successor is appointed and qualifies.” )

180